Citation Nr: 0009554	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for a psychiatric disability.  He filed a timely notice of 
disagreement, initiating this appeal.  

This appeal was initially presented to the Board in March 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of major depression.  

2.  The veteran first had onset of his major depression 
during service.  


CONCLUSION OF LAW

Service connection is warranted for the veteran's major 
depression.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran seeks service connection for a psychiatric 
disability.  He retired from active military service in 
February 1993.  

The veteran filed a claim for service connection for a 
psychiatric disability in June 1994.  An August 1994 VA 
psychiatric examination was afforded him.  He reported that 
his wife had died in May 1993 after a long illness, and he 
was quite distressed by this event.  He had left the military 
in part due to her illness.  He continues to feel saddened by 
her absence, and her death was among the most distressing 
events in his life.  His reported symptoms included poor 
sleep and social withdrawal.  Otherwise, he was alert, fully 
oriented, cooperative, and appropriately attired.  He 
exhibited some psychomotor retardation and a depressed 
affect.  No hallucinations, delusions, or suicidal and/or 
homicidal thoughts or plans were reported.  The examiner 
suggested that the veteran had the "appearance of 
depression," due to "difficulty with the death of his wife 
and other relatives over the past year."  Recurrent 
depression versus complicated grief reaction was the 
diagnosis given.  

The RO considered this evidence, and in a September 1994 
rating decision, denied the veteran's claim for service 
connection for a psychiatric disability.  He filed a timely 
notice of disagreement, initiating this appeal.  It was 
initially presented to the Board in March 1998, at which time 
it was remanded for additional development. 

A second VA psychiatric examination was afforded the veteran 
in November 1998.  He continued to experience a sense of loss 
regarding his wife's death in 1993.  His symptoms included 
poor sleep, poor appetite, and occasional crying spells.  The 
examiner characterized the veteran as coherent and able to 
follow conversation.  No 



suicidal or homicidal thoughts or plans were reported.  Some 
memory problems were observed, however, along with some 
psychomotor retardation.  The examiner suspected a recurrent 
dysthymic disorder, along with "some degree" of post 
traumatic stress disorder.  

A third VA psychiatric examination was ordered, and the 
veteran was again examined in September 1999.  His reported 
symptoms included  social isolation, depressed mood, crying 
spells, and poor sleep.  The examiner described him as alert, 
fully oriented, and cooperative.  He denied any 
hallucinations or delusions, and had no suicidal or homicidal 
thoughts or plans.  Some short term memory deficits were 
observed.  Otherwise, he was clearly able to take care of 
himself, and maintain appropriate hygiene.  He had no 
obsessive or ritualistic behavior, or any tangentiality of 
thought.  The overall impression was one of a "quite 
depressed" individual, and a major depressive episode was 
diagnosed.  The veteran stated he had been experiencing such 
psychiatric symptoms since the 1993 death of his wife after a 
long bout with breast cancer, and the examiner agreed with 
this assessment.  

The RO considered the additional evidence added to the file, 
and continued the prior denial of service connection for a 
psychiatric disability.  The claim was then returned to the 
Board.  


Analysis

The veteran seeks service connection for a psychiatric 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Certain statutorily enumerated disorders, including 
psychoses, may be presumed to have been incurred in service 
if 



they manifest to a compensable degree within one year after 
separation from service.  However, the statutory presumption 
may be rebutted by sufficient evidence of a intercurrent 
post-service disease or injury.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 1991 & Supp. 1999) ; 38 C.F.R. §§ 3.307, 3.309 
(1999).  As with all benefit claims, when an approximate 
balance exists between the positive and negative evidence 
regarding the matter at issue, the benefit of the doubt shall 
be granted the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As an initial matter, the veteran's claim for service 
connection for a psychiatric disability is well grounded, 
meaning it is plausible.  He has presented evidence of a 
current psychiatric disability which was initially diagnosed 
within a year of his service separation.  As such, the VA has 
a statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).  

According to the September 1999 VA psychiatric examination 
report, the veteran 
was suffering from depression.  The examiner noted, "This 
has been going on for most of the time since his wife died."

In continuing to deny the claim, the RO has reasoned that he 
veteran's twenty-two years of active service ended in 
February 1993 and his wife's death occurred in May 1993, and, 
therefore, the death was an "intercurrent event" that 
triggered the depression after service.

However, it should be obvious that the emotional stress 
associated with the illness and death of the veteran's wife 
began before the day the veteran's wife actually died.  The 
facts established in this case make it very clear that the 
veteran's major depression is a direct result of an extended 
period of emotional stress that began while the veteran was 
in service and continued after service.  In fact, the 
veteran, 



through his representative, has argued that he began to have 
symptoms of depression when his wife was first diagnosed with 
a terminal illness, while he was still in service.

By a very clear preponderance of the evidence, the record in 
this case supports an award of service connection for major 
depression.  


ORDER

Service connection is granted for major depression.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

